Citation Nr: 1549046	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-16 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1994 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim must be remanded for further development to ensure that it is afforded every consideration. 

The Veteran was afforded a VA examination in August 2013 examination.  The examiner concluded that the Veteran did not meet the criteria for diagnosis of a depressive disorder.  Rather, the examiner stated that the Veteran's depression is symptom of his borderline personality disorder when he is under stress.  However, there are numerous treatment records associated with the claims folder wherein the Veteran is diagnosed as having a depressive disorder.  Therefore, clarification is needed.  In addition, efforts should be undertaken to obtain additional records, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records, mental health treatment records, records associated with his hospitalization in June 1997, and any separation examination report.

2.  Make arrangements to obtain the Veteran's complete service personnel records.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Pueblo VA treatment facility, to include any archived records, dated from June 1998 to October 2001.

4.  Make arrangements to obtain the Veteran's complete treatment records from Fort Carson State Hospital.

5.  Thereafter, arrange for a VA psychiatrist to review the Veteran's claims folder.  After a review of the record on appeal, the examiner is asked to respond to the following: 

(a)  Identify all psychiatric disorders/diagnoses that the Veteran has had since November 2008.  A specific determination should be made as to whether the Veteran has a depressive disorder.  In making this determination, please reconcile the findings in the August 2013 VA examination report with the diagnoses of depression recorded in the Veteran's treatment records.  

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the in-service treatment for psychiatric problems, including the Veteran's suicide attempt in June 1997 and the subsequent notations of major depression, a dysthymic disorder, an adjustment disorder, and an anxiety attack (see STRs dated June 25, 1997, July 2, 1997, July 14, 1997, June 1, 1998); as well as the post-service diagnoses of major recurrent depression and a major depressive disorder shown in VA treatment records dated in July 1999 and August 1999 (see VA treatment record dated July 30, 1999, wherein the Veteran stated that he was discharged from service one year ago and has since been sliding down steadily into another state of depression, and VA treatment record dated August 16, 1999). 

A complete rationale with citation to relevant evidence found the claims file must be provided for the opinions offered.  

If the examiner determines that an additional VA examination of the Veteran is required in order to provide the requested opinion(s), then the Veteran should be scheduled for an appropriate VA examination.

6.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

